DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1 – 24 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 7, 12-17, 20, and 21 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Fendt et al. (US 6,140,821; hereinafter Fendt). Fendt is cited by the Applicant.
Regarding Claim 1, Fendt discloses a self-test circuitry for a system that includes one or more current control subsystems (Fig. 1, current source 10 and the current sink 11 and abstract; the low-ohmic current source is connected to the circuit, or the sink, in sequential fashion for self-diagnosis testing), each current control subsystem having a load terminal for coupling the current control subsystem to a load (Fig. 1, load terminals 3 and 4 and load 2), the self-test circuitry comprising:

    PNG
    media_image1.png
    492
    770
    media_image1.png
    Greyscale

a signal path associated with each current control subsystem, each signal path configured to selectively couple a measurement node to the load terminal of the current control subsystem, wherein the measurement node is common to all of the signal paths (Fig. 1 and column 6, lines 4 – 33; configuration of signal paths in the trigger and diagnostic 5);
voltage detection circuitry (column 5, lines 54 – 66; microcontroller combined with a current or voltage measuring circuits); and
test voltage source circuitry configured to provide a test voltage to the measurement node (column 6, lines 9 – 33; three operating modes during self-test and the low-ohmic current source 7 in addition to current source 10 and current sink 11 providing an additional voltage during testing),
wherein the voltage detection circuitry is operable to output a signal indicative of a fault condition if a voltage detected at the measurement node differs from the test voltage when the measurement node is coupled to the load terminal (column 5, lines 63 – 66; driving an error message issuance device).
Regarding Claim 2, Fendt discloses self-test circuitry according to claim 1 wherein the one or more current control subsystems comprise one or more current source subsystems and/or one or more current sink subsystems (Fig. 1, current source 10 and the current sink 11). 
Regarding Claim 6, Fendt discloses self-test circuitry according to claim 1 wherein: the voltage detection circuitry is configured to output a signal indicative of a short circuit between the load terminal and a system supply voltage if the detected voltage at the measurement node is equal or close to the system supply voltage; and the voltage detection circuitry is configured to output a signal indicative of a short circuit between the load terminal and a system reference voltage if the detected voltage at the measurement node is equal or close to the system reference voltage (column 5, lines 54 – 67; by the voltage measurements or current measurements driving an error message).
Regarding Claim 7, Fendt discloses self-test circuitry according to claim 1 wherein each signal path comprises a controllable switch device for selectively coupling the measurement node to the load terminal of the associated current control subsystem (Fig. 1, switches 6 and 7).
Regarding Claim 12, Fendt discloses self-test circuitry according to claim 2 further comprising current sink circuitry associated with a current source subsystem, the current sink circuitry being selectively couplable to the signal path associated with the current source subsystem, wherein the voltage detection circuitry is operable to output a signal indicative of a fault condition if a voltage detected at the load terminal of the current source subsystem differs from a first expected voltage when the current source subsystem is disabled or if the detected voltage differs from a second expected voltage when the current source subsystem is enabled (Fig. 1 and column 5, lines 54-67; microcomputer 12, for example a microcontroller, can operate the power switches 6, 8 independently of another and can switch the current limited current source 10 and current sink 11 on and off independently of another; it can also record information concerning the current flowing through the power switches 6, 8 which is sensed with the assistance of a current measuring circuit (not shown); and it can further read the voltages before and after the ignition pellet 2 measured by voltage measuring circuits (not shown)). 
Regarding Claim 13, Fendt discloses self-test circuitry according to claim 12 wherein the first expected voltage is based on a system reference voltage and wherein the second expected voltage is based on a system supply voltage (Fig. 1 and column 5, lines 54-67; it can further read the voltages before and after the ignition pellet 2 measured by voltage measuring circuits (not shown)). 
Regarding Claim 14, Fendt discloses self-test circuitry according to claim 2 further comprising: a common conductive path coupled to each of a plurality of current sink subsystems; and current sensing circuitry configured to measure a current in the common conductive path, wherein the current sensing circuitry is configured to output a signal indicative of a fault condition if the measured current in the common conductive path differs from a first expected current when the plurality of current sink subsystems are enabled, and to output a signal indicative of a fault condition if the measured current in the common conductive path differs from a second expected current when the plurality of current sink subsystems are disabled (Fig. 1 and column 5, lines 54-67; microcomputer 12, for example a microcontroller, can operate the power switches 6, 8 independently of another and can switch the current limited current source 10 and current sink 11 on and off independently of another; it can also record information concerning the current flowing through the power switches 6, 8 which is sensed with the assistance of a current measuring circuit (not shown); it can further read the voltages before and after the ignition pellet 2 measured by voltage measuring circuits (not shown) and finally, it can also drive an error message issuance device 13, for example a lamp, and communicate with other motor vehicle or diagnostic devices via communication interface 14, for example via a CAN-bus).
Regarding Claim 15, Fendt discloses self-test circuitry according to claim 14 wherein the first expected current is based on a predetermined test current value (Fig. 1 and column 5, lines 58 – 61; it can also record information concerning the current flowing through the power switches 6, 8 which is sensed with the assistance of a current measuring circuit (not shown)). 
Regarding Claim 16, Fendt discloses self-test circuitry according to claim 15 wherein the second expected current is zero (column 6, lines 31-36; in this case the current limitation is only effected by the current limited current source 10 so that the entire ignition circuit downstream thereof lies at nearly ground potential).
Regarding Claim 17, Fendt discloses self-test circuitry according to claim 14 wherein the current sensing circuitry is further configured to output a signal indicative of a fault condition if the measured current in the common conductive path differs from a second expected current when one the plurality of current sink subsystems is enabled and the others of the plurality of current sink subsystems are disabled (Fig. 1 and column 5, lines 54-67; finally, it can also drive an error message issuance device 13, for example a lamp, and communicate with other motor vehicle or diagnostic devices via communication interface 14, for example via a CAN-bus; a collision sensor 15 signals the microcomputer 12 in the event that the airbag should be triggered). 
Regarding Claim 20, Fendt discloses an integrated circuit comprising self-test circuitry according to claim 1 (column 8, lines 5-10; microcontrollers having integrated AD converters are well-known in the art; the voltage measurements can be carried out with a number of differing instruments including a voltmeter, a relative voltage measuring circuit or with any other suitable circuit device which is capable of differentiating between these three differing voltage regions).
Regarding Claim 21, Fendt discloses an electronic device comprising self-test circuitry according to claim 1 (column 5, lines 1-6; the system is preferentially part of a system which is capable of self-diagnosis, whereby the designation "part" also includes the limiting case where the system constitutes the entire self-diagnosis capable system; the invention concerns a triggering device for a motor vehicle safety system, for example, an airbag system).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 - 5 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fendt in view of Tseng et al. (US 2013/0127441 A1; hereinafter Tseng).
Regarding Claim 3, Fendt discloses self-test circuitry self-test circuitry according to claim 1. But Fendt does not specifically teach wherein the test voltage source circuitry comprises current generator circuitry and a resistance.
However Tseng suggests wherein the test voltage source circuitry comprises current generator circuitry and a resistance (para [0002]; conductor that connects between two points in a circuit has an electrical resistance R determined by the conductor material and dimensions; the conductor carries a current I proportional to the difference V in voltage between such points, according to Ohm's Law: V=IR; when an electrical load in a circuit is supplied with current from a supply voltage through a conductor, the voltage at the load is equal to the supply voltage level less a voltage drop equal to the product of the resistance of the conductor times the current passing through the conductor).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Fendt in view of Tseng because IR voltage drop considerations are important during integrated circuit design and planning stages (Tseng, para[0005]). 
Regarding Claim 4, Fendt discloses self-test circuitry according to claim 1. But Fendt does not specifically teach wherein the test voltage source circuitry comprises voltage divider circuitry configured to generate the test voltage based on a test voltage source reference voltage.
However Tseng suggests wherein the test voltage source circuitry comprises voltage divider circuitry configured to generate the test voltage based on a test voltage source reference voltage (para [0003]; resistances of the load and the two conductors coupling the load to the supply voltages form a voltage divider).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Fendt in view of Tseng because when the load is carrying current, the IR voltage drops along the two supply conductors reduce the potential difference that is applied across the load, compared to the case where no current or less current in being conducted; the load might require a minimum potential difference for acceptable performance (Tseng, para [0003]).
Regarding Claim 5, Fendt and Tseng disclose self-test circuitry according to claim 4, Tseng also suggests wherein the voltage divider circuitry comprises first and second voltage divider resistances of substantially equal value connected in series such that the test voltage is substantially equal to half of the reference voltage (para [0017]; reference voltage can be provided as a DC threshold level from a selected tap on a voltage divider defining several thresholds or at least providing a proportional voltage division between predetermined reference voltages).
Regarding Claim 22, Fendt discloses an electronic device according to claim 21. But Fendt does not specifically teach wherein the device comprises a mobile telephone, a tablet or laptop computer, a wearable device, a gaming device, a virtual reality or augmented reality device.
However Tseng suggests wherein the device comprises a mobile telephone, a tablet or laptop computer, a wearable device, a gaming device, a virtual reality or augmented reality device (para [0053]; the systems also include devices in which such chips are included in assembled systems such as a wireless unit, mobile phone, processor or the like, wherein it is possible to apply appropriate input signals to drive the devices and to monitor IR drop data).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Fendt in view of Tseng in order to apply appropriate input signals to drive the devices and to monitor the data (Tseng; para [0053]).

Allowable Subject Matter
Claims 18, 19, 23, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 18, the prior art of record does not teach claimed limitation: “wherein the voltage detection circuitry is configured to output a signal indicative of a short circuit between the load terminal of the current source subsystem and the load terminal of the current sink subsystem if the detected voltage at the measurement node differs from the test voltage when the resistance is coupled between the one of the load terminal of the current source subsystem and the load terminal of the current sink subsystem and the system reference voltage and the measurement node is coupled to the other of the load terminal of the current source subsystem and the load terminal of the current sink subsystem” in combination with all other claimed limitations of claim 18.
Regarding Claim 19, the claim is allowed as it further limit allowed claim 18.
Regarding Claim 23, the prior art of record does not teach claimed limitation: “wherein the voltage detection circuitry is operable to output a signal indicative of a fault condition if a voltage detected at the load terminal of the current source subsystem differs from a first expected voltage when the current source subsystem is disabled or if the detected voltage differs from a second expected voltage when the current source subsystem is enabled” in combination with all other claimed limitations of claim 23.
Regarding Claim 24, the prior art of record does not teach claimed limitation: “wherein the current sensing circuitry is configured to output a signal indicative of a fault condition if the measured current in the common conductive path differs from a first expected current when the plurality of current sink subsystems are enabled, and to output a signal indicative of a fault condition if the measured current in the common conductive path differs from a second expected current when the plurality of current sink subsystems are disabled” in combination with all other claimed limitations of claim 24.

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 8, the prior art of record does not teach claimed limitation: “further comprising a first resistance for each current control subsystem, wherein the first resistance is selectively couplable between the load terminal of the current control subsystem and a system reference voltage” in combination with all other claimed limitations of claim 8.
Regarding Claims 9 – 11, the claims would be allowable as they further limit claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Elias (US 2015/0025830 A1) teaches a processor comprising: a first pad; a second pad; a measurement circuit having: a first input node to receive a test signal; a second input node to receive a reference signal from the first pad; and an output node to provide an indication of a relation between the test signal and the reference signal to the second pad, wherein the measurement circuit is to protect the first input node from the second pad to preserve signal fidelity of the test signal (see claim 1).
Zuschlag et al. (US 10,507,779 B2) suggests a method for recognizing a usability of a control device of a safety device in a vehicle, comprising: applying a voltage to the control device, which has a preferred direction of current flow; acquiring a high-side voltage curve and a low-side voltage curve at the control device (see claim 1).
Colarossi et al. (US 2019/0302162 A1) discloses a system comprising: a high side driver connected to a firing voltage source and a feed terminal for the squib loop; a low side driver connected to a return terminal for the squib loop and a ground; a testing current source being configured to provide a test current to the feed terminal for a defined time period; and a voltage measurement unit configured to measure a voltage between the feed terminal during the defined time period and determine a peak voltage (see claim 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        9/10/2022